UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/10 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Emerging Markets Opportunity Fund FORM N-CSR Item 1. Reports to Stockholders. Emerging Markets Opportunity Fund ANNUAL REPORT May 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Information About the Review and Approval of the Funds Management Agreement 39 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Emerging Markets Opportunity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Emerging Markets Opportunity Fund, covering the 12-month period from June 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2009, through May 31, 2010, as provided by Richard Fairgrieve,Tony Hann and Bill Rudman, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended May 31, 2010, Emerging Markets Opportunity Funds Class A shares achieved a total return of 14.61%, Class C shares achieved a return of 13.87% and Class I shares achieved a return of 14.87%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Emerging Markets Index (the Index), achieved a 21.45% total return for the same period. 2 After a sustained rally over much of the reporting period, emerging equity markets later encountered heightened volatility when investors grew concerned regarding a number of threats to global economic growth.The fund produced lower returns than its benchmark, as our fundamentals-based investment approach proved relatively ineffective in a momentum-driven market environment. The Funds Investment Approach The fund seeks long-term capital appreciation by investing at least 80% of its assets in the stocks of companies organized, or with a majority of their assets and operations, in emerging market countries. Normally, the fund will invest in at least 10 emerging market countries.The fund may invest in companies of any size. We allocate the funds assets among emerging market countries using a top-down, quantitative model that incorporates valuation, currency, momentum, growth, interest-rate and risk factors to determine each countrys weighting relative to the Index. We also consider qualitative factors, such as political and economic developments, and market factors, such as liquidity.To select individual stocks, our bottom-up process focuses on fundamental analysis, including assessments of each companys management, product lines and competitive positions. Economic Concerns Intensified After Sustained Rally The reporting period began in the midst of a global economic recovery and stock-market rally that was especially robust in the emerging markets of Asia and Latin America. As the world recovered from the Great Recession, investors sought beaten-down opportunities in the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) riskier segments of the global stock market, including the emerging markets. In addition, the emerging markets generally led the economic recovery as government stimulus programs in China, India and other developing nations supported demand for industrial commodities, increased manufacturing activity and greater consumer consumption. However, in early 2010, several developments appeared to threaten the global economic rebound. First, robust economic growth in China seemed to spark inflationary pressures, and investors grew worried that remedial measures might dampen regional growth. Moreover, a stubbornly high unemployment rate and ongoing troubles in domestic housing markets produced economic headwinds in the United States. Finally, Europe, a key market for many developing nations, was roiled by a sovereign debt crisis when Greece and other peripheral nations found themselves unable to finance heavy debt burdens. Consequently, emerging market stocks gave back some of their previous gains. Bargain-Hunting Investors Disregarded Fundamentals While our fundamentals-based investment approach produced respectable absolute returns during the reporting period, investors generally favored stocks that had been severely punished during the 2008 downturn, including many companies with poor prospects for future growth. As a result, the funds returns lagged market averages. Nonetheless, we scored successes in a number of areas. From a country allocation perspective, the fund benefited from overweighted exposure to Egypt, South Africa,Turkey andThailand.An underweighted position in Poland also boosted returns. These positive influences more than offset mildly lagging returns stemming from overweighted positions in Israel and Brazil, as well as underweighted exposure to Indonesia. From a security selection viewpoint, the fund suffered shortfalls in Mexico, where investors reacted negatively to the possible acquisition of brewer Fomento Económico Mexicano, and wireless network operator América Móvil lagged as investors turned to less traditionally defensive investments. In Russia, overweighted exposure to energy producer Gazprom and an underweighted position in financial institution Sberbank of Russian Federation hurt relative performance. Our security selection process generated better results in Brazil, where iron ore producerVale benefited from rising commodity prices.InTurkey, airlineTurk HavaYollari successfully positioned itself as a low-cost carrier linking Europe and the Middle East, and bank Turkiye Garanti Bankasi 4 proved well positioned for easing credit concerns. The fund scored successes in China with Internet search engine Baidu and footwear seller Belle International Holdings . Underweighted exposure to Chinese banks helped the fund avoid weakness in the countrys financial sector. Finally, the funds relative performance was undermined by elevated trading and residual costs in the volatile investment environment.We recently have made adjustments to our quantitative models to better control such costs during bouts of heightened volatility. After Rally, a More Cautious Posture Although we remain optimistic regarding the long-term economic prospects of the emerging markets, we are aware that ongoing delever-aging pressures in Europe, Japan and the United States could dampen investor sentiment over the shorter term. Therefore, we recently adopted a somewhat less constructive investment posture with regard to stocks in the emerging markets. This shift has included a more defensive country allocation strategy in order to help cushion the effects of wide short-term market swings. June 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of 21 emerging market countries in Europe, Latin America and the Pacific Basin. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Emerging Markets Opportunity Fund on 7/13/06 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the Index) on that date. For comparative purposes, the value of the Index on 6/30/06 is used as the beginning value on 7/13/06. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a market capitalization-weighted index composed of companies representative of the market structure of 21 emerging market countries in Europe, Latin America and the Pacific Basin.The Index excludes closed markets and those shares in otherwise free markets that are not purchasable by foreigners.The Index includes gross dividends reinvested.These factors can contribute to the Index potentially outperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 5/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 7/13/06 8.03% 2.59% without sales charge 7/13/06 14.61% 4.16% Class C shares with applicable redemption charge  7/13/06 12.87% 3.44% without redemption 7/13/06 13.87% 3.44% Class I shares 7/13/06 14.87% 4.60% Morgan Stanley Capital International Emerging Markets Index  6/30/06 21.45% 8.07% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The Index date is based on the life of Class A shares. For comparative purposes, the value of the Index as of month end 6/30/06 is used as the beginning value on 7/13/06 (the inception date for Class A shares). The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Emerging Markets Opportunity Fund from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 9.74 $ 13.38 $ 8.53 Ending value (after expenses) $954.00 $951.70 $955.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 10.05 $ 13.79 $ 8.80 Ending value (after expenses) $1,014.96 $1,011.22 $1,016.21  Expenses are equal to the funds annualized expense ratio of 2.00% for Class A, 2.75% for Class C and 1.75% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS May 31, 2010 Common Stocks96.0% Shares Value ($) Brazil8.9% Banco Bradesco, ADR 4,845 79,167 Banco Santander Brasil, ADR 4,300 44,806 Brookfield Incorporacoes 18,600 79,967 Cia Brasileira de Distribuicao Grupo Pao de Acucar, ADR, Cl. A 700 43,757 Cia de Bebidas das Americas, ADR 800 77,072 Cia Hering 1,300 29,522 Gerdau, ADR 5,100 68,646 Itau Unibanco Holding, ADR 7,625 140,376 Localiza Rent a Car 5,700 60,008 Petroleo Brasileiro, ADR 3,000 106,860 Vale 3,500 96,459 Vale, ADR 5,600 129,080 Vivo Participacoes, ADR 2,200 60,104 China7.8% Anhui Conch Cement, Cl. H 52,000 169,605 Bank of China, Cl. H 166,000 82,707 China Construction Bank, Cl. H 107,000 86,562 China Life Insurance, Cl. H 20,000 88,090 Dongfang Electric, Cl. H 50,800 168,301 PetroChina, ADR 800 85,840 Tencent Holdings 4,500 86,793 Want Want China Holdings 140,000 110,382 Czech Republic3.5% CEZ 6,556 276,991 Komercni Banka 685 119,245 Egypt3.3% Commercial International Bank 9,861 124,186 Maridive & Oil Services 16,378 56,668 Orascom Construction Industries 2,144 92,295 Talaat Moustafa Group 69,876 a 97,654 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong6.1% Belle International Holdings 84,000 112,395 China Everbright 40,000 89,169 China Mobile 18,000 170,350 China Resources Power Holdings 60,000 120,039 CNOOC 55,000 88,000 Skyworth Digital Holdings 128,000 104,865 Hungary3.3% MOL Hungarian Oil and Gas 2,101 a 171,992 OTP Bank 7,851 a 202,441 India3.0% Axis Bank 1,900 49,224 Cairn India 7,828 a 50,698 GAIL India 4,954 47,082 Infosys Technologies, ADR 700 40,271 Reliance Industries 3,740 84,379 Sterlite Industries India 4,373 62,141 Luxembourg.7% MSCI Daily TR Net Emerging Markets Morocco (Warrants 1/29/13) 214 a,b Mexico7.1% America Movil, ADR, Ser. L 7,500 355,050 Corporacion GEO, Ser. B 29,900 a 84,751 Fomento Economico Mexicano, ADR 1,500 63,270 Grupo Mexico, Ser. B 35,500 85,213 Grupo Televisa, ADR 2,800 52,052 Wal-Mart de Mexico, Ser. V 72,700 161,849 Netherlands.3% VimpelCom, ADR 2,000 a Peru2.4% Cia de Minas Buenaventura, ADR 3,600 129,600 Credicorp 1,600 141,264 10 Common Stocks (continued) Shares Value ($) Russia8.4% Gazprom, ADR 12,861 265,580 LUKOIL, ADR 2,825 136,730 Magnit, GDR 3,954 74,335 Magnitogorsk Iron & Steel Works, GDR 4,452 47,013 MMC Norilsk Nickel, ADR 4,724 77,474 Mobile Telesystems, ADR 2,400 46,152 Rosneft Oil, GDR 6,860 50,009 Sberbank of Russian Federation, GDR 567 137,141 Sistema, GDR 2,148 56,278 TMK, GDR 2,948 a 50,062 South Africa10.0% AngloGold Ashanti, ADR 3,100 129,952 Aspen Pharmacare Holdings 16,283 a 169,663 Aveng 14,040 67,420 Clicks Group 24,472 104,765 Harmony Gold Mining, ADR 7,500 72,600 MTN Group 4,050 57,518 Naspers, Cl. N 2,058 81,578 Nedbank Group 3,725 65,223 Northam Platinum 9,554 59,453 Remgro 5,397 68,270 Sasol 2,759 101,555 Standard Bank Group 10,284 142,874 South Korea15.3% Amorepacific 102 78,294 Hyundai Hysco 3,690 53,590 Hyundai Mobis 328 54,637 Hyundai Motor 747 87,540 KB Financial Group, ADR 2,471 98,791 Kia Motors 3,610 a 94,582 Korea Electric Power, ADR 2,500 a 33,700 LG Chem 425 97,120 LG Display 2,920 109,013 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) LG Electronics 406 35,344 Orion 249 67,740 POSCO 340 134,332 Samsung Electronics 492 319,585 Samsung Electronics, GDR 674 146,595 Samsung Fire & Marine Insurance 230 34,173 Shinhan Financial Group 3,370 122,427 Shinsegae 216 87,329 SK Telecom 504 68,977 Taiwan6.2% Asustek Computer 33 b 335 AU Optronics 86,000 84,619 China Steel 87,000 83,153 Chungwa Telecom, ADR 3,437 65,509 First Financial Holding 203,000 105,744 Formosa Plastics 40,000 80,842 HON HAI Precision Industry 26,000 101,272 Novatek Microelectronics 31,000 90,196 Pegatron 89 a,b 0 Quanta Computer 48,000 87,400 Thailand4.6% Bangkok Bank, NVDR 33,400 120,036 Bank of Ayudhya, NVDR 166,500 95,128 PTT 15,600 117,881 PTT Exploration & Production, NVDR 16,800 74,827 PTT, NVDR 13,700 103,523 Turkey4.3% Akbank 7,127 35,442 Akerneji Elektrik Uretim 1 a 1 Enka Insaat ve Sanayi 13,254 43,942 Eregli Demir ve Celik Fabrikalari 8,876 a 23,541 Koza Altin Isletmeleri 1,992 45,403 Tupras Turkiye Petrol Rafine 3,523 64,575 12 Common Stocks (continued) Shares Value ($) Turkey (continued) Turk Hava Yollari 21,198 a 59,465 Turkiye Garanti Bankasi 26,686 114,843 Turkiye Halk Bankasi 7,172 47,097 Turkiye Is Bankasi, Cl. C 15,729 48,135 United States.8% Southern Copper 3,200 Total Common Stocks (cost $9,910,749) Preferred Stocks1.5% Brazil Petroleo Brasileiro, ADR 4,000 123,880 Usinas Siderurgicas de Minas Gerais, Cl. A 1,400 35,420 Total Preferred Stocks (cost $114,670) Total Investments (cost $10,025,419) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% ADRAmerican Depository Receipts GDRGlobal Depository Receipts NVDRNon Voting Depository Receipts a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors.At May 31, 2010, the value of these securities amounted to $74,952 or .7% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 25.0 Industrial 6.8 Energy 15.9 Utilities 5.9 Materials 13.8 Consumer Staples 3.1 Information Technology 9.5 Health Care 1.8 Telecommunication Services 8.1 Exchange Traded Funds .7 Consumer Discretionary 6.9  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 10,025,419 10,964,914 Cash denominated in foreign currencies 2,457,839 2,457,747 Receivable for investment securities sold 3,480,676 Dividends receivable 40,263 Receivable for shares of Common Stock subscribed 5,343 Prepaid expenses 25,081 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 58,344 Cash overdraft due to Custodian 2,661,541 Bank note payableNote 2 2,800,000 Payable for investment securities purchased 146,442 Payable for shares of Common Stock redeemed 5,036 Interest payableNote 2 813 Unrealized depreciation on forward foreign currency exchange contractsNote 4 56 Accrued expenses 50,589 Net Assets ($) Composition of Net Assets ($): Paid-in capital 17,371,371 Accumulated distributions in excess of investment incomenet (449) Accumulated net realized gain (loss) on investments (7,053,519) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 933,800 a Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 7,984,895 2,057,239 1,209,069 Shares Outstanding 819,909 212,828 125,793 Net Asset Value Per Share ($) a Net of $3,114 deferred capital gains country tax. See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended May 31, 2010 Investment Income ($): Income: Cash dividends (net of $45,731 foreign taxes withheld at source): Unaffiliated issuers 417,410 Affiliated issuers 525 Total Income Expenses: Management feeNote 3(a) 270,160 Custodian feesNote 3(c) 157,721 Auditing fees 63,562 Shareholder servicing costsNote 3(c) 57,232 Registration fees 37,824 Distribution feesNote 3(b) 19,358 Prospectus and shareholders reports 11,949 Interest expenseNote 2 3,561 Directors fees and expensesNote 3(d) 2,284 Legal fees 2,142 Loan commitment feesNote 2 394 Miscellaneous 15,747 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (210,630) Lessreduction in fees due to earnings creditsNote 1(c) (70) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 3,362,927 Net realized gain (loss) on forward foreign currency exchange contracts (59,627) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (673,336) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (41) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2010 2009 a Operations ($): Investment income (loss)net (13,299) 90,041 Net realized gain (loss) on investments 3,303,300 (9,748,821) Net unrealized appreciation (depreciation) on investments (673,377) (2,515,355) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (41,461) (88,825) Class C Shares (2,439)  Class I Shares (137,805) (3,128) Class T Shares  (461) Net realized gain on investments: Class A Shares  (1,835,162) Class C Shares  (355,993) Class I Shares  (34,081) Class T Shares  (9,610) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 3,851,455 4,570,773 Class C Shares 1,019,523 1,731,897 Class I Shares 23,749,512 161,024 Class T Shares  1,864 Dividends reinvested: Class A Shares 38,820 995,277 Class C Shares 1,726 158,588 Class I Shares 112,332 32,781 Class T Shares  10,071 Cost of shares redeemed: Class A Shares (5,883,939) (8,827,680) Class C Shares (1,173,389) (1,392,437) Class I Shares (23,624,456) (295,079) Class T Shares  (68,847) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 10,724,700 28,147,863 End of Period Undistributed (distributions in excess of) investment incomenet (449) 108,353 16 Year Ended May 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 383,229 442,165 Shares issued for dividends reinvested 3,802 149,890 Shares redeemed (585,452) (798,882) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 107,442 157,734 Shares issued for dividends reinvested 170 23,920 Shares redeemed (115,539) (136,518) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 2,430,671 11,714 Shares issued for dividends reinvested 11,166 5,028 Shares redeemed (2,334,383) (25,175) Net Increase (Decrease) in Shares Outstanding Class T b Shares sold  110 Shares issued for dividends reinvested  1,547 Shares redeemed  (9,312) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 5,935 Class T shares representing $35,136 were converted to 5,817 Class A shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended May 31, Class A Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 8.54 19.64 16.81 12.50 Investment Operations: Investment incomenet b .01 .08 .05 .02 Net realized and unrealized gain (loss) on investments 1.24 (8.88) 4.84 4.36 Total from Investment Operations 1.25 (8.80) 4.89 4.38 Distributions: Dividends from investment incomenet (.05) (.11) (.10)  Dividends from net realized gain on investments  (2.19) (1.96) (.07) Total Distributions (.05) (2.30) (2.06) (.07) Net asset value, end of period 9.74 8.54 19.64 16.81 Total Return (%) c 14.61 (41.48) 29.25 35.12 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.07 3.66 2.69 3.46 d Ratio of net expenses to average net assets 2.02 2.00 1.98 1.73 d Ratio of net investment income to average net assets .15 .78 .26 .17 d Portfolio Turnover Rate 347.86 188.35 259.49 140.52 d Net Assets, end of period ($ x 1,000) 7,985 8,694 24,062 15,694 a From July 13, 2006 (commencement of operations) to May 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. See notes to financial statements. 18 Year Ended May 31, Class C Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 8.50 19.44 16.70 12.50 Investment Operations: Investment income (loss)net b (.06) .01 (.07) (.07) Net realized and unrealized gain (loss) on investments 1.24 (8.78) 4.77 4.34 Total from Investment Operations 1.18 (8.77) 4.70 4.27 Distributions: Dividends from investment incomenet (.01)    Dividends from net realized gain on investments  (2.19) (1.96) (.07) Total Distributions (.01) (2.19) (1.96) (.07) Proceeds from redemption fees  .02   Net asset value, end of period 9.67 8.50 19.44 16.70 Total Return (%) c 13.87 (41.83) 28.17 34.32 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.94 4.60 3.54 4.17 d Ratio of net expenses to average net assets 2.77 2.75 2.73 2.38 d Ratio of net investment income (loss) to average net assets (.61) .06 (.40) (.46) d Portfolio Turnover Rate 347.86 188.35 259.49 140.52 d Net Assets, end of period ($ x 1,000) 2,057 1,876 3,414 986 a From July 13, 2006 (commencement of operations) to May 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended May 31, Class I Shares 2010 2009 2008 a 2007 b Per Share Data ($): Net asset value, beginning of period 8.44 19.55 16.85 12.50 Investment Operations: Investment income (loss)net c (.01) .12 .07 .05 Net realized and unrealized gain (loss) on investments 1.28 (8.89) 4.88 4.37 Total from Investment Operations 1.27 (8.77) 4.95 4.42 Distributions: Dividends from investment incomenet (.10) (.20) (.29)  Dividends from net realized gain on investments  (2.19) (1.96) (.07) Total Distributions (.10) (2.39) (2.25) (.07) Proceeds from redemption fees  .05   Net asset value, end of period 9.61 8.44 19.55 16.85 Total Return (%) 14.87 (40.93) 29.52 35.44 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.62 3.37 2.47 3.43 d Ratio of net expenses to average net assets 1.77 1.75 1.74 1.51 d Ratio of net investment income (loss) to average net assets (.12) 1.04 .40 .36 d Portfolio Turnover Rate 347.86 188.35 259.49 140.52 d Net Assets, end of period ($ x 1,000) 1,209 155 523 440 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From July 13, 2006 (commencement of operations) to May 31, 2007. c Based on average shares outstanding at each month end. d Not annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Emerging Markets Opportunity Fund (the fund) is a separate non-diversified series of Strategic Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective is to pursue long-term capital appreciation by investing in stocks of companies located in emerging market countries.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs, GDRs and futures contracts. For other 22 securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  94,336   Equity Securities Foreign  6,739,056 4,056,905   Exchange Traded Funds  74,617  Liabilities ($) Other Financial Instruments   (56)   See Statement of Investments for country and industry classification.  Securities classified as Level 2 at period end as the values were determined pursuant to the funds fair valuation procedures.  Other financial instruments are comprised of forward foreign currency exchange contracts. Amounts shown represents unrealized (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is cur- 24 rently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement dates and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended May 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. 26 At May 31, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $6,616,054 and unrealized appreciation $495,886. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2010. If not applied, $4,440,867 of the carryover expires in fiscal 2017 and $2,175,187 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended May 31, 2010 and May 31, 2009 were as follows: ordinary income $181,705 and $1,892,967 and long-term capital gains $0 and $434,293, respectively. During the period ended May 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment companies and foreign capital gains taxes, the fund increased accumulated undistributed investment income-net by $86,202, decreased accumulated net realized gain (loss) on investments by $65,324 and decreased paid-in capital by $20,878. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The average amount of borrowings outstanding under the Facilities during the period ended May 31, 2010 was approximately $231,800 with a related weighted average annualized interest rate of 1.54%. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.25% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed, until October 1, 2010, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest on borrowings, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.75% of the value of the funds average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $210,630 during the period ended May 31, 2010. During the period ended May 31, 2010, the Distributor retained $2,947 from commissions earned on sales of the funds Class A shares and $532 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2010, Class C shares were charged $19,358 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, 28 financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2010, Class A and Class C shares were charged $23,171 and $6,453, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $11,368 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $1,325 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $70. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $157,721 pursuant to the custody agreement. During the period ended May 31, 2010, the fund was charged $5,436 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $17,536, Rule 12b-1 distribution plan fees $1,372, shareholder services plan fees $2,169, custodian fees $48,414, chief compliance officer fees $3,656 and transfer agency per account fees $2,505, which are offset against an expense reimbursement currently in effect in the amount of $17,308. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days, following the date of issuance, including redemptions made through the use of the funds exchange privilege. During the period ended May 31, 2010, redemption fees charged and retained by the fund amounted to $1,556. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2010 amounted to $70,139,282 and $72,650,582, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. 30 When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at May 31, 2010: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Hong Kong Dollars, Expiring 6/1/2010 4,863,142 624,424 624,480 At May 31,2010,the cost of investments for federal income tax purposes was $10,463,333; accordingly, accumulated net unrealized appreciation on investments was $501,581, consisting of $1,270,010 gross unrealized appreciation and $768,429 gross unrealized depreciation. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Emerging Markets Opportunity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Emerging Markets Opportunity Fund (one of the series comprising Strategic Funds, Inc.) as of May 31, 2010 and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Emerging Markets Opportunity Fund at May 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York July 26, 2010 32 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries.Accordingly, the fund hereby makes the following designations regarding its fiscal year ended May 31, 2010: the total amount of taxes paid to foreign countries was $81,616. the total amount of income sourced from foreign countries was $120,753. As required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign source income for the 2010 calendar year with Form 1099-DIV which will be mailed by early 2011. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $5,871 represents the maximum amount that may be considered qualified dividend income. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a Meeting of the funds Board of Directors held on April 26, 2010, the Board considered the re-approval of the funds Management Agreement through November 30, 2010, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund pursuant to the funds Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the diversity of distribution of the fund as well as among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the funds distribution channels. The Board also reviewed the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. Comparative Analysis of the Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company 34 data, which included information comparing the funds management fee and expense ratio with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in the funds reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed reports prepared by Lipper that presented the funds performance as well as comparisons of total return performance for the fund to the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also were selected by Lipper, all for various periods ended March 31, 2010.The Manager previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe.The Manager also provided a comparison of the funds total returns to the returns of the funds benchmark index. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on financial statements available to Lipper as of March 31, 2010.The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was higher than the Expense Group median and that the funds actual management fee was lower than the Expense Group and Expense Universe medians.The Board noted that the fund benefited from a partial waiver of its management fee during the period.The Board also noted that the funds total expense ratio (Class A shares) was higher than the Expense Group and Expense Universe medians. With respect to the funds performance (Class A shares), the Board noted that the funds total return was lower than the Performance Group median and Performance Universe median for each reported time year up to three years. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board received a presentation from the funds portfolio manager which addressed both the quantitative and qualitative factors that contributed to the funds underperformance relative to other emerging market equity funds over the past three years. The portfolio manager described management and security selection process changes, new systems and controls that were implemented and the outlook for improved security selection for the fund, and confirmed portfolio managements confidence in its quantitative model utilized to support country selection. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates that were reported in the same Lipper category as the fund (the Similar Funds). Dreyfus representatives also reviewed the fees paid by institutional separate accounts managed by Blackfriars Asset Management, an affiliate of the Manager and the primary employer of the funds primary portfolio managers (the Separate Accounts and, collectively with the Similar Funds, the Similar Accounts) that have similar investment objectives and policies as the fund. The Managers representatives explained the nature of each Separate Account and the differences, from the Managers perspective, in providing services to the Separate Accounts as compared to the fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided. The Managers representatives advised the Board that the management fees for the Separate Accounts reflected Blackfriars independent pricing and cost structures.The Board considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager for the fund and the method used to determine such expenses and profit.The Board considered information, previously provided and discussed, with information prepared by an independent 36 consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also had been informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution, and their policies and practices regarding soft dollars.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund and noted the soft dollar arrangements in effect with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was reasonable given the generally superior service levels provided. The Board also noted the Managers waiver of receipt of a portion of the funds management fee during the period and its effect on profitability. The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the services provided by the Manager are adequate and appropriate. The Board noted the portfolio managers explanation for the funds relative underperformance for the past three years, the resulting management and process changes implemented and the outlook for improved security selection for the fund, and informed manage- ment that it would continue to closely monitor for improvement in the funds relative performance results. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement through November 30, 2010 was in the best interests of the fund and its shareholders. 38 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (66) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years:  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present)  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-present)  Sunair Services Corporation, a provider of certain outdoor-related services to homes and busi- nesses, Director (2005-2009) No. of Portfolios for which Board Member Serves:  David W. Burke (74) Board Member (1980) Principal Occupation During Past 5Years:  Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 83  William Hodding Carter III (75) Board Member (1988) Principal Occupation During Past 5Years:  Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present)  President and Chief Executive Officer of the John S. and James L. Knight Foundation (1998-2006) No. of Portfolios for which Board Member Serves: 28  Gordon J. Davis (68) Board Member (2006) Principal Occupation During Past 5Years:  Partner in the law firm of Dewey & LeBoeuf LLP Other Public Company Board Memberships During Past 5Years:  Consolidated Edison, Inc., a utility company, Director (1997-present)  The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 43 The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) (continued) Joni Evans (68) Board Member (2006) Principal Occupation During Past 5Years:  Chief Executive Officer, www.wowOwow.com an online community dedicated to womens conversations and publications  Principal, Joni Evans Ltd. (publishing)  Senior Vice President of the William Morris Agency (1994-2006) No. of Portfolios for which Board Member Serves: 28  Ehud Houminer (69) Board Member (1994) Principal Occupation During Past 5Years:  Executive-in-Residence at the Columbia Business School, Columbia University Other Public Company Board Memberships During Past 5Years:  Avnet Inc., an electronics distributor, Director (1993-present) No. of Portfolios for which Board Member Serves: 61  Richard C. Leone (70) Board Member (1980) Principal Occupation During Past 5Years:  President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues No. of Portfolios for which Board Member Serves: 28  Hans C. Mautner (72) Board Member (1980) Principal Occupation During Past 5Years:  PresidentInternational Division and an Advisory Director of Simon Property Group, a real estate investment company  Chairman and Chief Executive Officer of Simon Global Limited No. of Portfolios for which Board Member Serves: 28 40 Robin A. Melvin (46) Board Member (1995) Principal Occupation During Past 5Years:  Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-present)  SeniorVice President, Mentor, a national non-profit youth mentoring organization (1992-2005) No. of Portfolios for which Board Member Serves: 39  Burton N. Wallack (59) Board Member (2006) Principal Occupation During Past 5Years:  President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 28  John E. Zuccotti (72) Board Member (1980) Principal Occupation During Past 5Years:  Chairman of Brookfield Financial Properties, Inc.  Senior Counsel of Weil, Gotshal & Manges, LLP  Emeritus Chairman of the Real Estate Board of New York Other Public Company Board Memberships During Past 5Years:  Wellpoint, Inc., a health benefits company, Director (2005-present) No. of Portfolios for which Board Member Serves: 28  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member The Fund 41 OFFICERS OF THE FUND (Unaudited) 42 The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) 44 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Ehud Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $41,463 in 2009 and $41,463 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,276 in 2009 and $5,382 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $5,496 in 2009 and $4,853 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $3 in 2009 and $0 in 2010. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $20,898,574 in 2009 and $28,017,293 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: July 23, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
